*1129Initially, we note that the defendant’s purported waiver of his right to appeal was not valid (see People v Moyett, 7 NY3d 892, 893 [2006]; People v Lopez, 6 NY3d 248, 257 [2006]).
Contrary to the defendant’s contention, his plea of guilty was knowingly, intelligently, and voluntarily entered (see People v Garcia, 92 NY2d 869, 870 [1998]; People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Grimes, 35 AD3d 882, 883 [2006]). The defendant affirmatively stated, in response to the court’s questions at his plea allocution, that he understood every inquiry regarding the nature of the proceedings and his relinquishment of the rights in connection therewith. The defendant agreed to the plea bargain and did so voluntarily, with a full appreciation of the consequences, and upon the competent advice of counsel.
The defendant was not denied the effective assistance of counsel (see People v Caban, 5 NY3d 143 [2005]; People v Benevento, 91 NY2d 708 [1998]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Dillon, J.E, Santucci, Florio and Hall, JJ., concur.